COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
 
IN RE:  EDUARDO AVALOS,
 
                            Relator.
 
 


 
 '
 
'
 
'
 
'
 
'


 
 
 
No. 08-04-00035-CR
 
AN ORIGINAL PROCEEDING
 
IN MANDAMUS




 
MEMORANDUM
OPINION
Relator Eduardo Avalos seeks a writ of
mandamus to compel the district clerk to return motions that he has filed in
the trial court and to compel the trial judge to rule on a motion.  We have no authority to issue a writ of
mandamus to the district clerk in this case. 
See Tex. Gov=t Code Ann. ' 22.221(a),(b)
(Vernon Supp. 2004).  To obtain mandamus
relief against the trial judge, relator must
establish that the judge received and was aware of the motion.  In re Villarreal, 96 S.W.3d 708, 710
(Tex. App.--Amarillo 2003, orig. proceeding). 
Relator has provided this Court with a copy of
a motion, but the motion does not contain a file stamp or any other indication
that it was received by the district clerk, nor is there any indication that
the trial judge was made aware of the motion.




The petition for writ of mandamus is
denied.
SUSAN
LARSEN, Justice
February 19, 2004
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)